internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-114316-99 date jan legend u v w x y z d1 d2 this letter responds to your date request for a private_letter_ruling submitted on behalf of z requesting a time extension under sec_301_9100-3 of the procedure and administration regulations plr-114316-99 facts x is a domestic_corporation which through a series of holding_companies co- owned y three other entities u v and w owned the remainder of y on d1 y along with two foreign national-owned enterprises formed z a foreign_entity y intended to classify z as a partnership for federal tax law purposes the owners of y agreed that the in-house tax group affiliated with u and v would file form_8832 entity classification election on z’s behalf however form_8832 was not timely filed on d2 u and v sold most of their collective ownership interests in y to x as a result of this sale x assumed additional management duties for y including all tax_administration x learned of the failure_to_file form_8832 soon thereafter law and analysis sec_301_7701-3 classifies eligible foreign entities for federal tax purposes this section classifies any foreign eligible_entity whose members all have limited_liability as an association unless the entity elects otherwise section c i allows an entity to elect to change its classification by filing form_8832 entity classification election with the service_center designated on that form sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after that filing_date sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register or a notice published in the internal_revenue_bulletin sec_301_9100-3 sets forth the standards which the commissioner uses to determine whether to grant a discretionary time extension these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that z has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result z is granted an extension of time for making the election to be treated as a partnership for federal tax purposes effective d1 until days following the date of this plr-114316-99 letter z should make the election by filing form_8832 a copy of this letter should be attached to that form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative signed paul f kugler sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
